Citation Nr: 0329380	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  03-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for pleurisy (claimed 
as chest pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating action of the RO.  A 
notice of disagreement was received in April 2002 and the RO 
issued a statement of the case in January 2003.  A 
substantive appeal was received from the veteran in March 
2003.


REMAND

In correspondence received at the RO in September 2003, the 
veteran requested that he be scheduled for a hearing before a 
Member of the Board (Veterans Law Judge) at the RO, either in 
person or via videoconference.  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304 (2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should clarify whether the veteran 
desires an in-person hearing before a 
Veterans Law Judge at the RO, or a 
hearing via videoconference before a 
Veterans Law Judge, and then schedule the 
desired hearing in accordance with the 
docket number of this appeal.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no further 
action until he is otherwise notified by the RO.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



